PER CURIAM.
We affirm the final judgment of foreclosure in all respects, save one. The appellee confesses there was no competent, sub*990stantial evidence to support the attorney’s fee award within the foreclosure judgment, and so we reverse and remand for the trial court to conduct further proceedings to establish the correct amount due and owing. See Boyette v. BAC Home Loans Servicing, LP, 164 So.3d 9, 11 (Fla. 2d DCA 2015) (reversing and remanding for further proceedings where foreclosure judgment’s inclusion of interest, property inspection fees, and attorney’s fees was hot supported by competent, substantial evidence); see also Hovannesian v. PennyMac Corp., 190 So.3d 681, 682 (Fla. 4th DCA 2016) (observing where foreclosure judgment included unsupported awards of interest, attorney’s fees, and miscellaneous expenses, “[t]he appropriate remedy is to reverse and remand the judgment for further proceedings to properly establish the correct amount due and owing”).
Affirmed in part; reversed in part; remanded.
NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.